Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 4/6/2022
Claims 8-14 were previously withdrawn.
Claims 6, 14-20 are cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The recitation of “reduction device” in claim 4 is not considered to invoke 35 USC 112(f) because of the structure of Joule-Thompson valve.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “configured to pass about 10% to about 30% of the vapor portion to provide cooling to the absorber in the reflux condenser” which is considered indefinite.  First “reflux condenser” lack antecedent basis, understood to be the reflux exchanger.  Additionally, the claims already require that 60 to 90% of the stream is used for providing cooling as best understood.  For the purpose of examination, this limitation is interpreted that about 10% to about 30% of the vapor portion is provided to cool the absorber as a reflux stream.
Claim 24 recites “wherein the reflux stream is introduced into the absorber” which is considered indefinite as it is unclear how this differs from “reflux stream that is directed to the absorber” in claim 4 form which claim 24 depends.  For the purpose of examination, with respect to claim 24, “directed” only refers to the stream is sent in that direction and introduced is the positive recitation of it being sent into the absorber as reflux.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent No. 6354105), hereinafter referred to as Lee and further in view of Campbell et al. (US Patent No. 5881569), hereinafter referred to as Campbell and further in view of and further in view of Santos (US PG Pub 20140345319), hereinafter referred to as Santos.

With respect to claim 1, Lee teaches (Figure 4) natural gas liquid plant bolt-on unit, comprising:
an absorber (28a, used as an add-on when needed column 9, line 43-46) configured to condense an ethane content from an overhead gas stream from a demethanizer using a cold lean residue gas to produce a liquid portion and a vapor portion, wherein the demethanizer is configured to receive the liquid portion as a first reflux (absorber receives overhead 46a from demethanizer 28, Column 10, line 8-14 where would condense in part and produce a liquid stream that is passed to the pump and ultimately as 62b into 28 where it would act as a first reflux and a vapor stream 46, and further it would be understood that 46a would contain ethane, see previous figures and Tables of Pitman for concentration of streams, and this ethane would condense in 28a based on the reflux temperatures provided);
a reflux exchanger (24a which cools stream 22, ultimately in part used as reflux) configured to receive at least a portion of the vapor portion and use the portion of the vapor portion to provide cooling within the reflux exchanger (24a receives part 50a and provides cooling to 22 which eventually becomes reflux 44a/44), 
the vapor portion being directed to a subcool exchanger to provide cooling to a portion of the feed stream that is directed the demethanizer (26, which as describe with respect to figure 2 and the same stream being cooled provides subcooling of the vapor that passes through it, Column 6, lines 25-27, which subcooled vapor is part of the feed stream and is fed as stream 44 to the top of the demethanizer).

Lee does not teach 70 to 90% of the vapor portion being passed to the subcool exchanger and 10 to about 30% of the vapor portion to the reflux exchanger to provide the cooling within the reflux exchanger to cool a residue gas stream that is directed to the absorber.

Campbell teaches that the overhead produced stream (39) is split into two portions (46/47) each portion of which passes to a heat exchanger (16 which acts as the subcooler) and part of a portion is used to cool in a heat exchanger (15 which can be considered a reflux exchanger) against part of the returning overhead stream (35 which would be a residue gas) mixed with a part of the feed stream to ultimately form the reflux stream (38c).  The reflux stream is compressed (24) and cooled in a discharge cooler (25) (Column 18, lines 27-31).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have  (upstream of the heat exchanger 26) of Lee to have based on the teaching of Campbell split the overhead stream (46) of the absorber of Lee into two streams both of which separately are used for cooling in the subcooler (26) and then had them pass into the two heat exchangers (24a/24) as already in Lee but after compressing and cooling in a discharge cooler taken the stream that passes through the second heat exchanger (24a) and mixed it with the feed portion (22) and recycled it back through the heat exchangers (24a/26) to be used along with the feed portion as reflux in the demethanizer and absorber since it has been shown that combining prior art elements to yield predictable results is obvious whereby having the configuration as modified would allow for a recycle an increase in the amount of reflux used in the system which would increase the separation.
Campbell further teaches (Figure 4) that the overhead stream can be split such that only part of the stream (40) is used to cool in one heat exchanger and part (41) is used to cool in another and Campbell (Figure 5, Table IV) teaches that for splitting between a recycle stream and a non-recycle stream that the percentage can be such that the recycle portion is about 18% (stream 46) and the non-recycle portion is about 82% (stream 47).
As, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Campbell to have had the recycle stream comprise only 18% of the vapor portion and the non-recycle stream comprise 82% of the vapor portion as applicant appears to have placed no criticality on the claimed range (indicating it is only about 70% to 90%) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  And further, as there are only two streams it would have been obvious to have had the portion that is used in the subcooler to have been the 82% and the recycle stream be the stream that utilizes its coolant elsewhere since it has been shown that to be obvious to choose form a finite number of identified predictable solution with a reasonable expectation of success whereby there are only two streams it would be obvious for the higher flow stream to have been the one used for subcooling as it is providing a higher cooling level.


Lee as modified does not teach wherein the split is controlled by a flow control valve.

Santos teaches that a split ratio of two streams can be adjusted and controlled using a flow control valve (paragraphs 101-102).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Santos to when having a split of two streams (the overhead of Lee’s absorber as modified) to have utilized in Lee a flow control valve since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a flow control valve would allow for active control of the split which would allow for more efficient operation of the system to be able to dynamically adjust the amount of cooling and reflux based on changes in system operation.

With respect to claim 2, Lee as modified teaches wherein the overhead gas is at a pressure between about 250 psig to about 350 psig (the overhead from the demethanizer of Lee is at 350 psia, Column 6, line 44, which is about 335 psig).

With respect to claim 4, Lee as modified teaches further comprising a reduction device comprising a Joule-Thompson valve wherein the reduction device is configured to receive the residue gas stream and expand the residue gas stream to form a reflux stream that is directed to the absorber (on 44a there is unlabeled valve that one having ordinary skill in the art would recognize is a Joule-Thomson valve as the recycle stream would have to be expanded to enter into 28a as the stream is compressed with respect to what left 28a).

With respect to claim 7, Lee as modified teaches wherein the flow control valve is configured to pass about 10% to about 30% of the vapor portion to provide cooling to the absorber in the reflux exchanger (as modified 18% is used for cooling in the reflux exchanger).

With respect to claim 21, Lee as modified teaches further comprising a compressor configured to receive the about 10% to about 30% of the vapor portion from the reflux exchanger and to compress the about 10% to about 30% of the vapor portion (as modified a compressor compresses the smaller vapor portion after it passes through the reflux exchanger).

With respect to claim 22, Lee as modified teaches further comprising a cooler configured to receive the about 10% to about 30% of the vapor portion from the compressor, cool the about 10% to about 30% of the vapor portion, and direct the about 10% to about 30% of the vapor portion to the reflux exchanger as the residue gas stream (as modified a discharge cooler is used).

As modified (by Campbell) it is not explicitly called an air cooler; however, based on the configuration in Campbell one having ordinary skill in the art would recognize it be an air cooler based on the figure; however, this is not explicit.  Examiner takes official notice that it would be obvious to one having ordinary skill in the art at the time the invention was filed for the discharge cooler of Lee as modified to have been an air cooler as it is and old and well-known suitable way of providing cooling to a compressor discharge stream in a distillation system.

With respect to claim 23, Lee as modified teaches further comprising a reduction device that is configured to receive the residue gas stream from the reflux exchanger and expand the residue gas stream to form a reflux stream that is directed to the absorber (on 44a there is unlabeled valve that one having ordinary skill in the art would recognize is a Joule-Thomson valve as the recycle stream would have to be expanded to enter into 28a as the stream is compressed with respect to what left 28a and thus expands the recycled point of the residue stream as part of stream 44a).

With respect to claim 24, Lee as modified teaches wherein the reflux stream is introduced into the absorber (stream 44a enters the 28a as reflux).





Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Santos/Martinez and further in view of Gahier et al (US PG Pub 20140290307).


With respect to claim 3, Lee as modified teaches wherein the absorber and the reflux exchanger are fluidly coupled to a residue gas compressor and the demethanizer (24a and 28a are both fluidly connected as seen in the figure to 28, and the overhead 46 passes from 28a to the compressor to produce residue gas, Column 6, lines 33-36).

Lee does not teach wherein the natural gas liquid plant is configured to provide at least a 99% ethane recovery, but does teach that it is designed to achieve higher ethane recovery than existing facilities (Column 9, liens 35-41).

Gahier teaches that it is known to achieve an ethane recovery as greater than 99% (paragraph 174).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Gahier to have operated Lee to achieve an ethane recovery of greater than 99% (as applicant appears to have placed no criticality on the range, indicating simply that it is at least 99%) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Campbell/Martinez and further in view of Johke et al. (US PG Pub 20110226014), hereinafter referred to as Johnke.

With respect to claim 5, Lee as modified teaches wherein the liquid portion is configured to be combined with the portion of the feed stream after cooling in the subcooling exchanger and before into the demethanizer (a portion of the liquid stream 56a is mixed with 42).
Lee as modified does not teach the liquid portion is combined with the portion of the feed stream after cooling in the subcool exchanger and before introduction into the demethanizer.

Martinez (Figure 2) teaches that the reflux stream provided to the distillation column from an overhead separator (stream 43a) is passed as the top reflux to the column.  Further Lee teaches the reflux stream is mixed with the feed stream before being used as reflux as shown above.

Therefore it would have been obvious to a person having ordinary skill in the art at the time to have instead of mixing the reflux stream (62b) into the mid-column reflux in Lee to have based on the teaching of Martinez mixed it with reflux stream (44) going to the top of the column as part of the top reflux since it has been shown that a simple substitution of one known element (overhead reflux as mid column reflux to overhead reflux as top reflux) to yield predictable results is obvious whereby as both top and mid column reflux are known by partially condensing an overhead stream it would be obvious to have had the stream mixed with the top reflux stream entering it as opposed to the mid column stream to the demethanizer.

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. 

In regards to the rejection under 35 USC 112(b), contrary to applicant’s arguments, no amendments to claim 7 have been made and the rejection remains.

Applicant’s arguments pages 10-12 are moot as they do not apply to the rejection above.  In view of the amended claims, Martinez is no longer used and as such the arguments are considered moot and a new rejection is provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763